11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Sean Acrey and Susan H. Acrey,               * From the 236th District
                                               Court of Tarrant County,
                                               Trial Court No. 236-246292-10.

Vs. No. 11-14-00025-CV                       * April 29, 2016

Langston Land Partners, LP;                  * Memorandum Opinion by Bailey, J.
Langston Mineral Partners, LP;                (Panel consists of: Wright, C.J.,
Cynthia Langston Schmiediche; and             Willson, J., and Bailey, J.)
Carol Langston Mathis,

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed ninety percent against Sean Acrey and
Susan H. Acrey, and ten percent against Langston Land Partners, LP; Langston
Mineral Partners, LP; Cynthia Langston Schmiediche; and Carol Langston
Mathis.